Case 2:15-cv-00201-SMJ   ECF No. 487-4   filed 02/11/20   PageID.41115 Page 1 of 37




         EXHIBIT 4

                                                                              046
     Case 2:15-cv-00201-SMJ   ECF No. 487-4       filed 02/11/20     PageID.41116 Page 2 of 37


                                                                                         Page 1
 1                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF WASHINGTON
 2      _______________________
                                   )
 3      CITY OF SPOKANE, a         )
        municipal corporation      )
 4      located in the County of )
        Spokane, State of          )
 5      Washington,                )   Case No.
                                   )   2:15-cv-00201-SMJ
 6                 Plaintiff,      )
                                   )
 7            -vs-                 )
                                   )
 8      MONSANTO COMPANY, et al., )
                                   )
 9                 Defendants.     )
        _______________________    )
10
11
12                    SHOOK HARDY & BACON
                   2001 MARKET STREET - SUITE 3000
13                PHILADELPHIA, PENNSYLVANIA 19103
                          DECEMBER 18, 2019
14                           10:14 A.M.
15
16
                        VIDEOTAPED DEPOSITION OF
17                       LISA A. RODENBURG, PH.D.
18
19
20
21
22
23       REPORTED BY:
24       DEBRA SAPIO LYONS, RDR, CRR, CRC, CCR, CLR, CPE
25       JOB NO. 173395

                              TSG Reporting - Worldwide   877-702-9580
                                              Exhibit 4                                  047
     Case 2:15-cv-00201-SMJ   ECF No. 487-4       filed 02/11/20     PageID.41117 Page 3 of 37


                                                                                         Page 2
 1

 2

 3

 4

 5                            December 18, 2019
 6                Videotaped deposition of Lisa A.
 7      Rodenburg, Ph.D., held at the offices of Shook
 8      Hardy & Bacon L.L.P., 2001 Market Street -
 9      Suite 3000, Philadelphia, Pennsylvania                              19103,
10      before Debra Sapio Lyons, a Registered Diplomat
11      Reporter, a Certified Realtime Reporter, a
12      Certified Realtime Captioner, a Certified
13      LiveNote Reporter, an Approved Reporter of the
14      United States District Court for the Eastern
15      District of Pennsylvania, a Certified Court
16      Reporter of the State of New Jersey, a Notary
17      Public of the States of New Jersey, New York and
18      the Commonwealth of Pennsylvania.
19

20

21

22

23

24

25


                              TSG Reporting - Worldwide   877-702-9580
                                              Exhibit 4                                  048
     Case 2:15-cv-00201-SMJ   ECF No. 487-4       filed 02/11/20     PageID.41118 Page 4 of 37


                                                                                         Page 3
 1       APPEARANCES:
 2         BARON & BUDD
           BY: BRETT LAND, ESQUIRE
 3         3102 Oak Lawn Avenue
           Dallas, Texas 75219
 4
 5          Attorneys for Plaintiff
 6

            SHOOK HARDY & BACON
 7          BY: THOMAS GOUTMAN, ESQUIRE
                 DAVID HAASE, ESQUIRE
 8          2001 Market Street
            Philadelphia, Pennsylvania 19103
 9
10
11                         AND
            BY: CHRISTOPHER SORENSON, ESQUIRE
12          2555 Grand Boulevard
            Kansas City, Missouri 64108
13
14          Attorneys for Defendant Monsanto Company
15

        ALSO PRESENT:
16

              CRYSTAL STRAWBRIDGE, VIDEOGRAPHER
17            TSG REPORTING, INC.
18
19
20
21
22
23
24
25

                              TSG Reporting - Worldwide   877-702-9580
                                              Exhibit 4                                  049
     Case 2:15-cv-00201-SMJ    ECF No. 487-4       filed 02/11/20     PageID.41119 Page 5 of 37


                                                                                          Page 4
 1                      I N D E X X
 2     WITNESS                                                                   PAGE
 3     Lisa A. Rodenburg, Ph.D.
 4     BY MR. GOUTMAN                                                              9
       BY MR. LAND                                                               293
 5
                              E X H I B I T S
 6
       NUMBER                    DESCRIPTION                                     PAGE
 7
       Exhibit Rodenburg-1, deposition                                             10
 8     transcript dated February 7, 2018 of Lisa
       A. Rodenburg, Ph.D.
 9
       Exhibit Rodenburg-2, errata sheet for                                       12
10     deposition dated February 7, 2018 of Dr.
       Lisa Rodenburg,
11
       Exhibit Rodenburg-3, deposition                                             13
12     transcript dated June 14, 2019 of Lisa A.
       Rodenburg, Ph.D.
13
       Exhibit Rodenburg-4, two-page document                                      15
14     containing Jurat signed by Lisa A.
       Rodenburg and errata sheets
15
       Exhibit Rodenburg-5, Defendants' Second                                     19
16     Amended Notice of Videotaped Deposition
       of Lisa Rodenburg and Subpoena To Testify
17     At A Deposition in A Civil Action
18     Exhibit Rodenburg-6, letter dated August                                    24
       11, 2017 addressed to John Fiske
19
       Exhibit Rodenburg-7, Expert Report of                                       28
20     Lisa A. Rodenburg, Ph.D., City of Spokane
       V. Monsanto Company, et al., Submitted by
21     Lisa A. Rodenburg, Ph.D. Octobert [sic]
       11, 2019
22
       Exhibit Rodenburg-8, multipage document                                     37
23     entitled PCB Emissions From Paint
       Colorants, Jacob C. Jahnke and Keri C.
24     Hornbuckle
25


                               TSG Reporting - Worldwide   877-702-9580
                                               Exhibit 4                                  050
     Case 2:15-cv-00201-SMJ   ECF No. 487-4       filed 02/11/20     PageID.41120 Page 6 of 37


                                                                                         Page 5
 1                     E X H I B I T S
 2      NUMBER             DESCRIPTION                                            PAGE
 3      Exhibit Rodenburg-9, multipage document                                    43
        entitled Pollution Prevention and
 4      Management Strategies for Polychlorinated
        Biphenyls in the New York/New Jersey
 5      Harbor
 6      Exhibit Rodenburg-10, multipage document                                    51
        entitled PCB decomposition and formation
 7      in thermal treatment of plant equipment
 8      Exhibit Rodenburg-11, multipage document                                    59
        entitled Effects of oxygen, catalyst and
 9      PVC on the formation of PCDDs, PCDFs and
        dioxin-like PCBs in pyrolysis products of
10      automobile residues
11      Exhibit Rodenburg-12, multipage document                                    62
        entitled Formation of PCDDs, PCDFs, and
12      Coplanar PCBs from Incineration of
        Various Woods in the Presence of
13      Chlorides
14      Exhibit Rodenburg-13, multipage document                                    65
        entitled Destruction and formation of
15      dioxin-like PCBs in dedicated full scale
        waste incinerators
16
        Exhibit Rodenburg-14, multipage document                                    67
17      entitled Special Guides Green Issue April
        21, 2016 To Burn or Bury?
18
        Exhibit Rodenburg-15, transcription of                                      70
19      PCB Webinar September 25, 2017, PCBs: An
        Update
20
        Exhibit Rodenburg-16, excerpt of Mitchell                                   86
21      D. Erickson's book entitled Analytical
        Chemistry of PCBs, Second Edition
22
        Exhibit Rodenburg-17, multipage document                                  114
23      entitled 2018 Annual Toxics Management
        Report, Spokane County Regional Water
24      Reclamation Facility, NPDES Permit
        WA-0093317
25

                              TSG Reporting - Worldwide   877-702-9580
                                              Exhibit 4                                  051
     Case 2:15-cv-00201-SMJ   ECF No. 487-4       filed 02/11/20     PageID.41121 Page 7 of 37


                                                                                         Page 6
 1                     E X H I B I T S
 2      NUMBER            DESCRIPTION                                                 PAGE
 3      Exhibit Rodenburg-18, multipage Excel                                         115
        file entitled concentration PCB-001,
 4
        Exhibit Rodenburg-19, two-page document                                       139
 5      entitled Determination of Polychlorinated
        Biphenyls Using Multiple Regression With
 6      Outlier Detection and Elimination
 7      Exhibit Rodenburg-20, multipage document                                      165
        entitled Source Apportionment of
 8      Polychlorinated Biphenyls in the Tidal
        Delaware River
 9
        Exhibit Rodenburg-21, multipage document                                      175
10      entitled Source Apportionment of PCBs in
        the Spokane River: Blank study and
11      preliminary results,
12      Exhibit Rodenburg-22, multipage                                               190
        spreadsheet of raw data Line 1 labeled
13      BB(1809040-03) First Run
14      Exhibit Rodenburg-23, multipage                                               210
        spreadsheet of raw data Line 1 labeled
15      1308073-01 First Run
16      Exhibit Rodenburg-24, multipage                                               213
        spreadsheet of raw data Line 1 labeled
17      1606061-1.1 First Run
18      Exhibit Rodenburg-25, multipage                                               220
        spreadsheet of raw data Line 1 labeled
19      3458103-S First Run
20      Exhibit Rodenburg-26, multipage                                               227
        spreadsheet of raw data Line 1 labeled
21      1211029-03 First Run
22      Exhibit Rodenberg-27, multipage                                               244
        PowerPoint entitled Inland Empire Paper
23      Company Papermakers since 1911.
24      Exhibit Rodenburg-28, multipage document                                      250
        entitled Recycling and Deinking of
25      Recovered Paper

                              TSG Reporting - Worldwide   877-702-9580
                                              Exhibit 4                                  052
     Case 2:15-cv-00201-SMJ   ECF No. 487-4       filed 02/11/20     PageID.41122 Page 8 of 37


                                                                                         Page 7
 1                     E X H I B I T S
 2      NUMBER            DESCRIPTION                                                 PAGE
 3      Exhibit Rodenburg-29, one-page document                                       252
        entitled Inland Empire Paper Company, PCB
 4      Fact Sheet
 5      Exhibit Rodenburg-30, letter dated March                                      254
        23, 2015 addressed to Ms. Cheryl Niemi,
 6
        Exhibit Rodenburg-31, multipage document                                      258
 7      entitled Inadvertent PCBs in Pigments:
        Market Innovation for a Circular Economy
 8      Final Report,
 9      Exhibit Rodenburg-32, multipage document,                                     265
        Line 1 entitled City Of Spokane PCB
10      Product Testing Results
11      Exhibit Rodenburg-33, multipage document                                      266
        Line 1 entitled City Of Spokane PCB
12      Product Testing Results
13      Exhibit Rodenburg-34, multipage document                                      269
        entitled PCBs in Municipal Products
14      Revised
15      Exhibit Rodenburg-35, multipage document                                      270
        entitled Sample Receipt Form/Chemical
16      Analysis Form
17      Exhibit Rodenburg-36, three-page                                              283
        spreadsheet
18
        Exhibit Rodenburg-37, one-page document                                       288
19      entitled Errata and Supplement to
        Fingerprinting of PCB congener patterns
20      in samples from the Spokane, WA Area,
        Lisa A. Rodenburg, December 17, 2019
21
        REQUEST FOR PRODUCTION                                                        PAGE
22
         Request                                                                       23
23       Request                                                                      109
         Request                                                                      282
24       Request                                                                      285
25

                              TSG Reporting - Worldwide   877-702-9580
                                              Exhibit 4                                  053
     Case 2:15-cv-00201-SMJ    ECF No. 487-4       filed 02/11/20     PageID.41123 Page 9 of 37


                                                                                          Page 8
 1               Lisa A. Rodenburg, Ph.D.
 2               THE VIDEOGRAPHER:                 This is the start
 3      of Tape Labeled Number 1 of the videotaped
 4      deposition of Lisa Rodenburg in the matter
 5      of City of Spokane, et al. v. Monsanto
 6      Company, et al. in the United States
 7      District Court, Eastern District of
 8      Washington, Case Number 15-CV-00201-SMH.
 9               This deposition is being held at
10      2001 Market Street, Philadelphia,
11      Pennsylvania on December 18th, 2019 at
12      approximately 10:15 a.m.
13               My name is Crystal Strawbridge from
14      TSG Reporting, Inc. and I'm the legal video
15      specialist.           The court reporter is Debra
16      Lyons in association with TSG Reporting.
17               Will counsel, please, introduce
18      yourselves.
19               MR. GOUTMAN:            We'll waive
20      introduction of counsel.
21               THE VIDEOGRAPHER:                 Okay.         Will the
22      court reporter, please, swear in the
23      witness?
24               LISA A. RODENBURG, PH.D., having
25      been first duly sworn, was examined and

                               TSG Reporting - Worldwide   877-702-9580
                                               Exhibit 4                                  054
     Case 2:15-cv-00201-SMJ   ECF No. 487-4      filed 02/11/20     PageID.41124 Page 10 of 37


                                                                                       Page 36
 1                        Lisa A. Rodenburg, Ph.D.
 2                 A.     You said 2009.
 3                 Q.     Okay.       209, yeah.              There are not
 4       that many congeners, even I know that.
 5                        And you cite 11 and 209 because
 6       they're frequently found as byproduct
 7       congeners in pigments; correct?
 8                 A.     That is one reason, yes.
 9                 Q.     Okay.       What's -- what are the
10       other reasons?
11                 A.     209 -- I'm trying to think.                          So
12       209 has been found in inorganic pigments and
13       organic pigments.            I can't think of anything
14       else at the point -- at this moment.                            So,
15       yeah, they've been found in pigments.
16                 Q.     And we spent a lot of time at the
17       last deposition going through Hu and
18       Hornbuckle and their paper identifying
19       numerous other congeners found in pigments;
20       correct?
21                 A.     Correct.
22                 Q.     And we don't have to do that
23       again, do we?
24                 A.     I don't think so.
25                 Q.     There's another paper that I found

                              TSG Reporting - Worldwide   877-702-9580
                                              Exhibit 4                                  055
     Case 2:15-cv-00201-SMJ   ECF No. 487-4      filed 02/11/20     PageID.41125 Page 11 of 37


                                                                                       Page 43
 1                        Lisa A. Rodenburg, Ph.D.
 2               in a sample.
 3       BY MR. GOUTMAN:
 4                 Q.     So your answer is yes?
 5                 A.     Yes.
 6                 Q.     In addition, of course, there are
 7       other manufacturing processes that produce
 8       byproduct PCBs.          You're aware of that; right?
 9                 A.     Yes.
10                 Q.     And the EPA in 1983, when they
11       passed regulations on this, listed some 200
12       manufacturing processes that could potentially
13       create byproduct PCBs.                 You're aware of that?
14                 A.     Yes.
15                 Q.     And that list was collected in a
16       paper that Mr. Coghlan, one of Plaintiff's
17       experts, was brought to our attention, which
18       I'm about to show you.
19                 A.     Okay.
20                        MR. GOUTMAN:              We'll mark this as
21               Exhibit 9.
22                        (Exhibit Rodenburg-9, multipage
23               document entitled Pollution Prevention and
24               Management Strategies for Polychlorinated
25               Biphenyls in the New York/New Jersey

                              TSG Reporting - Worldwide   877-702-9580
                                              Exhibit 4                                  056
     Case 2:15-cv-00201-SMJ   ECF No. 487-4      filed 02/11/20     PageID.41126 Page 12 of 37


                                                                                       Page 51
 1                        Lisa A. Rodenburg, Ph.D.
 2       River watershed; correct?
 3                 A.     That is correct.
 4                 Q.     Would you agree that combustion
 5       reactions can create PCBs?
 6                 A.     Yes.
 7                        MR. GOUTMAN:              Why don't we go to
 8               Ishikawa.        Just give me all of those.
 9                        (Exhibit Rodenburg-10, multipage
10               document entitled PCB decomposition and
11               formation in thermal treatment of plant
12               equipment, is marked for identification.)
13       BY MR. GOUTMAN:
14                 Q.     We've marked as Exhibit 10 a paper
15       by Ishikawa, et al. called, "PCB decomposition
16       and formation in thermal treatment of plant
17       equipment."
18                        Are you familiar with this paper?
19                 A.     It's not ringing a bell, no.
20                 Q.     Okay.       What this papers shows, and
21       you can take a second and read it, I'm just
22       going to direct your attention to a few
23       passages, but they basically -- excuse me for
24       coughing -- they basically ran combustion
25       experiments, just looking at the top of the

                              TSG Reporting - Worldwide   877-702-9580
                                              Exhibit 4                                  057
     Case 2:15-cv-00201-SMJ   ECF No. 487-4      filed 02/11/20     PageID.41127 Page 13 of 37


                                                                                       Page 71
 1                        Lisa A. Rodenburg, Ph.D.
 2               An Update, is marked for identification.)
 3       BY MR. GOUTMAN:
 4                 Q.     And you've seen this document
 5       before; correct?
 6                 A.     Yes.
 7                 Q.     We've shown you, I think, at both
 8       of your earlier depositions, at least one of
 9       them.
10                 A.     Yes.
11                 Q.     And this is a transcription of a
12       webinar you gave on September 25, 2007, "PCBs:
13       An Update"; correct?
14                 A.     2017.
15                 Q.     Did I -- what did I say?
16                 A.     2007.
17                 Q.     Wow.      It's a bad day here.                    Sorry.
18       I had a cold and my brain is not functioning
19       as clearly as it usually does.                         I'm usually
20       sharp as a tack, believe me.
21                 A.     I know.
22                 Q.     Okay.       In this webinar you said
23       some things that I'd like to show you.                             If you
24       turn to Page 53 -- 52 actually --
25                 A.     52.

                              TSG Reporting - Worldwide   877-702-9580
                                              Exhibit 4                                  058
     Case 2:15-cv-00201-SMJ    ECF No. 487-4      filed 02/11/20     PageID.41128 Page 14 of 37


                                                                                        Page 72
 1                        Lisa A. Rodenburg, Ph.D.
 2                 Q.     -- if you can, read from Line 16
 3       down to Page 53, Line 10.                     Read it aloud for
 4       the record.
 5                        MR. LAND:            And slowly.
 6                        THE WITNESS:               Was I slow enough last
 7               time?
 8                        "And so this is a problem for the
 9               City of Spokane, or the County of Spokane,
10               because they can" --
11       BY MR. GOUTMAN:
12                 Q.     I'm sorry.             Let me interrupt.
13       Start from Line 13.
14                 A.     13.
15                 Q.     The entire paragraph.
16                 A.     Oh, sure.
17                        "And the one PCB congener that is
18       now dominant in the effluent is PCB-11, which
19       is the one that comes from pigments.                             And so
20       this is a problem for the City of Spokane, or
21       the County of Spokane, because they can go
22       after the Aroclor-type sources.                           They're one
23       of the cities suing Monsanto, for example.
24       They can try to remove all transformers and
25       capacitors.          You know, they can try to do a

                               TSG Reporting - Worldwide   877-702-9580
                                               Exhibit 4                                  059
     Case 2:15-cv-00201-SMJ   ECF No. 487-4      filed 02/11/20     PageID.41129 Page 15 of 37


                                                                                       Page 73
 1                         Lisa A. Rodenburg, Ph.D.
 2       lot of things to remove the Aroclor-type PCBs
 3       from their system, but that's not their main
 4       problem.        Their main problem is PCB-11 for
 5       pigments; and what are they going to do about
 6       that.     That's quite difficult, because people
 7       are always going to use color-printed, you
 8       know, paper; and they're always going to wear
 9       printed clothing.            And they're always going to
10       have these PCB -- these pigments in their
11       system.        There's not much that Spokane County
12       can do about their worst PCB problem."
13                 Q.      So when you gave this webinar --
14       by the way, what was the purpose of this
15       webinar and what was the audience?
16                 A.      It was a continuing education
17       project run by Rutgers.
18                 Q.      Okay.      So you were there as an
19       educator?
20                 A.      Yes.
21                 Q.      And when you lecture as an
22       educator, you attempt to give accurate
23       information; correct?
24                 A.      Yes.
25                 Q.      At -- as of September 25, 2017,

                              TSG Reporting - Worldwide   877-702-9580
                                              Exhibit 4                                  060
     Case 2:15-cv-00201-SMJ   ECF No. 487-4      filed 02/11/20     PageID.41130 Page 16 of 37


                                                                                      Page 127
 1                        Lisa A. Rodenburg, Ph.D.
 2       Kentucky, Minnesota, or Florida, it's all
 3       mixed together?
 4                 A.     Well, I'm assuming your samples
 5       are all tagged with latitude and longitude.
 6                 Q.     Yeah, I understand that, but in
 7       the PMF analysis in this hypothetical, you're
 8       mixing them all together, you're including
 9       them in the same analysis, right, and you're
10       identifying factors; correct?
11                 A.     Yes.
12                 Q.     So isn't it true that geographic
13       heterogeneity might limit the extent to which
14       a PMF analysis can give you useful
15       information?
16                        MR. LAND:           Objection, misleading,
17               incomplete hypothetical.
18                        THE WITNESS:              As long as your
19               samples are tagged with latitude and
20               longitude, you can back out the spacial
21               information, so I don't think it limits
22               you.
23       BY MR. GOUTMAN:
24                 Q.     Okay.       Going back, you put -- you
25       put this -- load this data into your computer

                              TSG Reporting - Worldwide   877-702-9580
                                              Exhibit 4                                  061
     Case 2:15-cv-00201-SMJ   ECF No. 487-4      filed 02/11/20     PageID.41131 Page 17 of 37


                                                                                      Page 128
 1                        Lisa A. Rodenburg, Ph.D.
 2       and you ask your computer model to generate
 3       factors, what's called factors; correct?
 4                 A.     Correct.
 5                 Q.     And you compared those factors to
 6       certain Aroclors; correct?
 7                 A.     Correct.
 8                 Q.     And in your report you identify
 9       specifically your methodology, and you -- if I
10       can find it -- I believe compared it to 1016,
11       Aroclor 1242, 1248, 1254, and 1260; correct?
12                 A.     Correct.
13                 Q.     So that was your methodology.                         And
14       you did not compare the factors to byproduct
15       profiles; correct?
16                 A.     When I found factors that were not
17       similar to any of the Aroclors, I did compare
18       them with what I knew about inadvertent PCBs.
19                 Q.     That wasn't my question and I
20       think you know it wasn't my question.
21                        You did not design this by -- by
22       comparing by way of PMF analysis any
23       non-Aroclor profiles, you used only Aroclor
24       profiles; correct?
25                        MR. LAND:           Objection, misleading,

                              TSG Reporting - Worldwide   877-702-9580
                                              Exhibit 4                                  062
     Case 2:15-cv-00201-SMJ   ECF No. 487-4      filed 02/11/20     PageID.41132 Page 18 of 37


                                                                                      Page 129
 1                        Lisa A. Rodenburg, Ph.D.
 2               incomplete hypothetical.
 3                        THE WITNESS:              The PMF analysis just
 4               spits out the fingerprints.                             It has nothing
 5               to do with whether things are Aroclors or
 6               not.     And then I took the fingerprints and
 7               compared them with Aroclors.
 8       BY MR. GOUTMAN:
 9                 Q.     So the answer is, yes, you did
10       not -- you did not take what the computer spat
11       out, the factors, right, and compare them to
12       byproduct profiles?
13                        MR. LAND:           Objection, misleading.
14                        THE WITNESS:              I did.          When -- when
15               the factors did not look like Aroclors, I
16               then went and compared them with what I
17               knew about inadvertent byproduct PCB
18               fact -- fingerprints.
19       BY MR. GOUTMAN:
20                 Q.     Which byproduct fingerpint --
21       prints did you identify and use and in what
22       publications did you take them from?
23                 A.     There's a paper by Nakano where he
24       has fingerprints for PCBs in silicone
25       products.      I used that.

                              TSG Reporting - Worldwide   877-702-9580
                                              Exhibit 4                                  063
     Case 2:15-cv-00201-SMJ   ECF No. 487-4      filed 02/11/20     PageID.41133 Page 19 of 37


                                                                                      Page 130
 1                        Lisa A. Rodenburg, Ph.D.
 2                 Q.     What was the R2 value for that?
 3                 A.     I don't remember.
 4                 Q.     So why didn't you submit that
 5       analysis in your report?
 6                 A.     I did it visually.                    I didn't do it
 7       in terms of actual numbers.
 8                 Q.     Well, this is my question.
 9                        In terms of actual numbers --
10                 A.     Okay.
11                 Q.     -- so you can generate an R2
12       value, the quantitative result that scientists
13       can look at instead of just sort of trying to
14       peer subjectively in your head, okay, did you
15       calculate any R2 values for any of the factors
16       based upon byproduct profiles found in the
17       literature?
18                 A.     No.
19                        MR. LAND:           Objection, misleading.
20                        THE WITNESS:              Sorry.
21       BY MR. GOUTMAN:
22                 Q.     And that is something you could
23       have done; correct?
24                        MR. LAND:           Objection, incomplete
25               hypothetical.

                              TSG Reporting - Worldwide   877-702-9580
                                              Exhibit 4                                  064
     Case 2:15-cv-00201-SMJ   ECF No. 487-4      filed 02/11/20     PageID.41134 Page 20 of 37


                                                                                       Page 131
 1                        Lisa A. Rodenburg, Ph.D.
 2                        THE WITNESS:              In some cases, yes.
 3       BY MR. GOUTMAN:
 4                 Q.     What would have prevented you from
 5       doing that?
 6                 A.     The byproduct PCB signatures vary
 7       quite a bit from what I've seen in the
 8       literature, so it would be difficult to know
 9       which ones to use.             There are many published
10       ones.
11                 Q.     Why not use all of them?                       What
12       would prevent you from doing that?
13                 A.     That would be possible.
14                 Q.     And, in fact, there are byproduct
15       profiles for numerous products that you are
16       not even aware of, for example, the products
17       that were listed in Page 100 of Exhibit 9.                               Do
18       you recall that?
19                        MR. LAND:           Objection, compound,
20               vague.
21       BY MR. GOUTMAN:
22                 Q.     Correct?
23                        MR. LAND:           What are you asking
24               there?
25                        MR. GOUTMAN:              What am I asking?              I'm

                              TSG Reporting - Worldwide   877-702-9580
                                              Exhibit 4                                  065
     Case 2:15-cv-00201-SMJ   ECF No. 487-4      filed 02/11/20     PageID.41135 Page 21 of 37


                                                                                      Page 132
 1                        Lisa A. Rodenburg, Ph.D.
 2               asking the question I asked.
 3       BY MR. GOUTMAN:
 4                 Q.     In fact, there are by -- there are
 5       byproduct profiles for numerous products that
 6       are -- that you are not aware of that are, for
 7       example, listed in products in Exhibit 9 that
 8       we discussed in some detail; correct?
 9                        MR. LAND:           Objection, vague,
10               incomplete hypothetical.
11                        THE WITNESS:              Presuming that the
12               products listed in that table really do
13               have PCBs in them, then, yes, there may be
14               other fingerprints that I'm not aware of.
15       BY MR. GOUTMAN:
16                 Q.     And for purposes of preparing your
17       report, you did not go out and research any of
18       these products that are listed in Exhibit 9 to
19       determine what, if any, information there is
20       on byproduct PCB profiles in these products;
21       correct?
22                 A.     Only for the pigments in the -- in
23       the silicones.
24                 Q.     And you certainly didn't compare
25       them to any byproduct profiles from the

                              TSG Reporting - Worldwide   877-702-9580
                                              Exhibit 4                                  066
     Case 2:15-cv-00201-SMJ   ECF No. 487-4      filed 02/11/20     PageID.41136 Page 22 of 37


                                                                                      Page 133
 1                        Lisa A. Rodenburg, Ph.D.
 2       incineration literature which we've already
 3       discussed you were not familiar with; correct?
 4                 A.     I am familiar with some of the
 5       incineration literature.                   I have some
 6       knowledge of what the fingerprints look like
 7       out of incinerators, and so I had -- I had
 8       that in mind when I was looking at the
 9       fingerprints, but I did not numerically
10       compare them, no.
11                 Q.     The only thing you numerically
12       compared the factors to were Aroclors;
13       correct?
14                 A.     Correct.
15                 Q.     And then after comparing them, you
16       used three criteria according to Page 14 of
17       your report; correct?
18                 A.     I'm sorry.            What was the question
19       again?
20                 Q.     You used three criteria, did you
21       not, for determining whether the PMF
22       identified a non-Aroclor source; correct?
23                 A.     Yes.
24                 Q.     And the first one is that it
25       should not resemble any Aroclors; right?

                              TSG Reporting - Worldwide   877-702-9580
                                              Exhibit 4                                  067
     Case 2:15-cv-00201-SMJ   ECF No. 487-4      filed 02/11/20     PageID.41137 Page 23 of 37


                                                                                      Page 138
 1                        Lisa A. Rodenburg, Ph.D.
 2                 Q.     I'm at Page 133, and we'll do this
 3       the hard way.         Okay?
 4                        Question Page -- Line 3:
 5                        "Let me ask it this way -- in this
 6       way -- let me ask it this way.                         I couldn't
 7       look in a handbook, textbook, or peer-reviewed
 8       article which will tell me that a sample with
 9       an R2 value of .5 is either weather -- a
10       weathered Aroclor, something that never was an
11       Aroclor, or something that always was an
12       Aroclor?"
13                        And your answer was what --
14                 A.     Correct.
15                 Q.     -- and that is true today;
16       correct?
17                 A.     Correct.
18                 Q.     And I asked you:
19                        "If I were to tell you that in my
20       opinion the upper cutoff limit of .8 should be
21       .9, how could you disprove that?"
22                        And what was your answer under
23       oath?
24                 A.     "I couldn't disprove it."
25                 Q.     And that is true today; correct?

                              TSG Reporting - Worldwide   877-702-9580
                                              Exhibit 4                                  068
     Case 2:15-cv-00201-SMJ   ECF No. 487-4      filed 02/11/20     PageID.41138 Page 24 of 37


                                                                                      Page 139
 1                        Lisa A. Rodenburg, Ph.D.
 2                 A.     Correct.
 3                 Q.     And then I asked:
 4                        "If I were to say the lower cutoff
 5       should be -- instead of .4, it should be .5,
 6       .6, .7, how would you scientifically disprove
 7       that?"
 8                        And your answer was?
 9                 A.     "I can't disprove it."
10                 Q.     And that answer is true today?
11                 A.     Yes.
12                 Q.     And am I correct that these
13       cutoffs that you used here have never been
14       subjected to a peer review in a peer-reviewed
15       journal?
16                 A.     Correct.
17                        (Counsel confer.)
18                        MR. GOUTMAN:              I'd like to show you a
19                Exhibit 19, which is a paper that you cite
20                in your report.
21                        (Exhibit Rodenburg-19, two-page
22                document entitled Determination of
23                Polychlorinated Biphenyls Using Multiple
24                Regression With Outlier Detection and
25                Elimination, is marked for identification.)

                              TSG Reporting - Worldwide   877-702-9580
                                              Exhibit 4                                  069
     Case 2:15-cv-00201-SMJ   ECF No. 487-4      filed 02/11/20     PageID.41139 Page 25 of 37


                                                                                      Page 140
 1                        Lisa A. Rodenburg, Ph.D.
 2                        MR. GOUTMAN:              For the record, this
 3               is a paper by Burkhard, B-U-R-K-H-A-R-D,
 4               and Weininger, W-E-I-N-I-N-G-E-R, titled
 5               "Determination of Polychlorinated Biphenyls
 6               Using Multiple Regression With Outlier
 7               Detection and Elimination."
 8       BY MR. GOUTMAN:
 9                 Q.     And you're familiar with this
10       article; right?
11                 A.     Yes.
12                 Q.     And just if you go to the second
13       page, they're talking about COMSTAR; is that
14       correct?
15                 A.     Yes.
16                 Q.     And that's a PMF program similar
17       to the one that you use?
18                 A.     No, COMSTAR is different.
19                 Q.     It is a -- it is a method of PMF
20       analysis; correct?
21                 A.     No, as I understand it, COMSTAR is
22       more of a MLR, similar to MLR.
23                 Q.     It -- I understand.                     Okay.     Fair
24       enough.
25                        But what it sets forth here, and

                              TSG Reporting - Worldwide   877-702-9580
                                              Exhibit 4                                  070
     Case 2:15-cv-00201-SMJ    ECF No. 487-4      filed 02/11/20     PageID.41140 Page 26 of 37


                                                                                       Page 141
 1                        Lisa A. Rodenburg, Ph.D.
 2       this is, again, a paper that you cited, it
 3       sets forth R2 values that the authors deem
 4       acceptable.          And it says, and I'm quoting in
 5       the second page right here (indicating) --
 6                 A.     Uh-huh.
 7                 Q.     -- "From our experiences with
 8       COMSTAR, acceptable COMSTAR solutions are
 9       obtained when the following conditions occur:
10       First, R2 for the analysis is greater than .9."
11                        Is that what it says?
12                 A.     That's what it says.
13                 Q.     And right above that it says, the
14       fourth table, Table 1, a turtle sample -- by
15       the way, this is about analysis of PCBs;
16       right?
17                 A.     Yes.
18                 Q.     "The fourth sample, a turtle
19       sample, illustrates the behavior of COMSTAR
20       with severely imperfect input data.                              For this
21       sample, COMSTAR analysis failed, i.e., COMSTAR
22       was unable to find a subset of PCB peaks which
23       forms a self-consistent PCB population.                              This
24       failure is shown by the smaller R2 value, 725";
25       correct?

                               TSG Reporting - Worldwide   877-702-9580
                                               Exhibit 4                                  071
     Case 2:15-cv-00201-SMJ   ECF No. 487-4      filed 02/11/20     PageID.41141 Page 27 of 37


                                                                                      Page 142
 1                        Lisa A. Rodenburg, Ph.D.
 2                 A.     That is what it says.
 3                 Q.     Now, I don't know if I asked you
 4       this, but these cutoffs that you include in
 5       this report, do they appear -- I think I asked
 6       you whether you've ever published in the
 7       peer-reviewed literature.
 8                        Have you ever seen it anywhere
 9       else in a study in a peer-reviewed journal?
10                 A.     No.
11                 Q.     The second criterion that you
12       used, it says -- this is on Page 14 of your
13       report, the second full paragraph.
14                 A.     Hold on.          I lost my report.                Is
15       it -- yeah, here we go.                  Okay.         What page?
16                 Q.     Page 14.
17                 A.     Okay.
18                 Q.     Second full paragraph, the second
19       criteria is that -- I'm just quoting from your
20       report -- is that, "When the agreement between
21       Aroclor and the factor is less than .4, the
22       differences between the Aroclor and the factor
23       cannot be explained by any known weathering
24       phenomenon."
25                        Is that what it says?

                              TSG Reporting - Worldwide   877-702-9580
                                              Exhibit 4                                  072
     Case 2:15-cv-00201-SMJ   ECF No. 487-4      filed 02/11/20     PageID.41142 Page 28 of 37


                                                                                      Page 172
 1                        Lisa A. Rodenburg, Ph.D.
 2                 Q.     But it -- the reader of this
 3       report would not be able to tell what those
 4       byproduct congener concentrations are other
 5       than they're found in pigments other than 11
 6       and 209; correct?
 7                 A.     Correct.
 8                 Q.     And also you did not discuss
 9       congeners found in any of the other 200 or so
10       products that might potentially contain
11       byproduct PCBs that we discussed in Exhibit 8;
12       correct?
13                 A.     I did discuss silicone.
14                 Q.     Other than silicone?
15                 A.     No, not other than silicone.
16                 Q.     And you did not discuss the
17       likeness or unlike -- or, excuse me, the
18       presence and concentration of PCBs --
19       byproduct PCBs that are known to be generated
20       by incineration?
21                 A.     Correct.
22                 Q.     So of the universe of byproduct
23       congeners -- excuse me -- of products that may
24       contain byproduct PCBs, you narrowed that
25       universe essentially to pigments in silicone;

                              TSG Reporting - Worldwide   877-702-9580
                                              Exhibit 4                                  073
     Case 2:15-cv-00201-SMJ   ECF No. 487-4      filed 02/11/20     PageID.41143 Page 29 of 37


                                                                                      Page 173
 1                        Lisa A. Rodenburg, Ph.D.
 2       right?
 3                 A.     I would say that those are the two
 4       that I specifically considered.
 5                 Q.     And -- and, in fact, with respect
 6       to pigments, you narrowed the universe from
 7       the dozens of congeners to two, 11 and 209;
 8       correct?
 9                 A.     I'm sorry.            Can you repeat that?
10                 Q.     With respect to just pigments, you
11       narrowed the universe of congeners that are --
12       number in the dozen, byproduct congeners that
13       are in the dozens down to two, PCB-11 and 2 --
14       209; correct?
15                 A.     Those are the two that I
16       specifically reported.
17                 Q.     Why is blank correction important?
18                 A.     When you analyze samples for PCBs,
19       you frequently find PCBs in the blanks, and so
20       you need to correct that to account for the
21       fact that PCBs are present in the blanks, that
22       some of the PCBs that you measure in the
23       sample might be there because of blank
24       contamination in the lab or in the field.
25                 Q.     And you've referred to it in some

                              TSG Reporting - Worldwide   877-702-9580
                                              Exhibit 4                                  074
     Case 2:15-cv-00201-SMJ   ECF No. 487-4      filed 02/11/20     PageID.41144 Page 30 of 37


                                                                                      Page 187
 1                        Lisa A. Rodenburg, Ph.D.
 2               mischaracterizes prior testimony, but you
 3               can answer.
 4                        THE WITNESS:              Again, I don't
 5               remember the specifics.
 6       BY MR. GOUTMAN:
 7                 Q.     I would like to now turn to the
 8       MLR that you performed on data, leaving aside
 9       the MLR testing that you just told us about an
10       hour or so ago that we weren't aware of, but
11       the MLR data that -- the MLR data that you
12       actually discuss in your report.                           Okay?
13                        And once again, your report
14       gives -- you're -- you're comparing the data,
15       am I not correct, to known Aroclor patterns;
16       correct?
17                 A.     Correct.
18                 Q.     And that would be 1016, 1242,
19       1248, 1254, and 1260; right?
20                 A.     And as I mentioned in my errata,
21       I -- I did a little bit with 1262 and 1268.
22                 Q.     We're going to get to that.
23                        At least in this report you did
24       not do 1262 and 1268; correct?
25                 A.     Correct.

                              TSG Reporting - Worldwide   877-702-9580
                                              Exhibit 4                                  075
     Case 2:15-cv-00201-SMJ   ECF No. 487-4      filed 02/11/20     PageID.41145 Page 31 of 37


                                                                                      Page 188
 1                        Lisa A. Rodenburg, Ph.D.
 2                 Q.     And am I correct that in your MLR
 3       you did not compare the data to any byproduct
 4       patterns quantitatively; correct?
 5                 A.     Correct.
 6                 Q.     Am I correct then that, as a
 7       result, all you were finding out is the extent
 8       of the resemblance to Aroclor profiles and not
 9       the resemblance to byproduct profiles?
10       Correct?
11                 A.     Correct.
12                 Q.     And, again, you used the R2
13       cutoffs that we discussed in some detail
14       earlier; correct?
15                 A.     Well, I reported every R2 and then
16       I, in my interpretation, I did follow those
17       guideline cutoffs, yes.
18                 Q.     Okay.       And once again, when you
19       looked at whether there was a resemblance to
20       byproduct PCBs, you limited your discussion to
21       two of the congeners found in pigments,
22       correct, PCB-11 and 209?
23                        MR. LAND:           Take your time to look
24               through your report if you need to.
25                        THE WITNESS:              (Reviewing document.)

                              TSG Reporting - Worldwide   877-702-9580
                                              Exhibit 4                                  076
     Case 2:15-cv-00201-SMJ   ECF No. 487-4      filed 02/11/20     PageID.41146 Page 32 of 37


                                                                                      Page 289
 1                        Lisa A. Rodenburg, Ph.D.
 2       BY MR. GOUTMAN:
 3                 Q.     Okay.       We've marked as Exhibit 37,
 4       your Errata and Supplement; is that correct?
 5                 A.     Correct.
 6                 Q.     And you state that -- well, you
 7       rehearse what you said in -- on Page 17 of
 8       your expert opinion, fingerprinting -- quote,
 9       Fingerprinting of PCB congener patterns in
10       samples from Spokane, Washington area, and you
11       noted that Stormwater 4 and Stormwater 5
12       somewhat resembled Aroclors, et cetera; right?
13                 A.     Correct.
14                 Q.     And then you say that you actually
15       meant Stormwater 3 when you refer to
16       Stormwater 4 and you meant Stormwater 4 when
17       you refer to Stormwater 5; right?
18                 A.     Correct.
19                 Q.     And you said, [As read]:                       "More
20       importantly, since I wrote this testimony in
21       the summer of 2019, I've become aware of a
22       number of papers that discuss the uses of 1262
23       and 1268."
24                        Do you recall that?
25                 A.     Yes.

                              TSG Reporting - Worldwide   877-702-9580
                                              Exhibit 4                                  077
     Case 2:15-cv-00201-SMJ   ECF No. 487-4      filed 02/11/20     PageID.41147 Page 33 of 37


                                                                                      Page 290
 1                        Lisa A. Rodenburg, Ph.D.
 2                 Q.     Am I correct that you were aware
 3       of 1262 and 1268 as commercial Aroclors well
 4       before the summer of 2019; correct?
 5                 A.     Correct.
 6                 Q.     And you were aware of -- and the
 7       papers that you cite, indeed, date as far back
 8       as 1997; right?
 9                 A.     Correct.
10                 Q.     If you can get out Exhibit 15.                          I
11       have an extra copy if that would be easier.
12                        Page 33, and to reorient you or to
13       clarify the record, this is the web --
14       transcription of a webinar you gave on
15       September 25, 2017; correct?
16                 A.     Yes.
17                 Q.     And on Page 33, beginning on
18       Line 5, could you read in the record what you
19       said during this --
20                 A.     "So here's" --
21                 Q.     -- educational seminar?
22                 A.     Sorry.
23                        "So here's an example of what the
24       different Aroclors look like, period.                            These
25       are the four big ones.                 Remember, I mentioned

                              TSG Reporting - Worldwide   877-702-9580
                                              Exhibit 4                                  078
     Case 2:15-cv-00201-SMJ   ECF No. 487-4      filed 02/11/20     PageID.41148 Page 34 of 37


                                                                                      Page 291
 1                        Lisa A. Rodenburg, Ph.D.
 2       that Aroclor 1016 looks a lot like Aroclor
 3       1242.     So they're very similar.                       So I've
 4       lumped those together.                 And then there was
 5       Aroclor 1248, 1254, and 1260.                        So these five
 6       Aroclors made up 99 percent of all the U.S.
 7       production."
 8                 Q.     Can you continue to read?
 9                 A.     "There are a couple of others.
10       There's Aroclor 1268 and 1260 -- 1272.                             But
11       those are very, very minor, rarely used; not
12       the kind of thing that you're typically going
13       to run into when you're doing any kind of site
14       assessment or thinking about PCBs."
15                 Q.     Okay.       So what you did with the
16       analysis is that you then introduced for the
17       first time in any of your analyses that you've
18       done in this case, two additional Aroclors,
19       Aroclor 1262 and Aroclor 1268; is that
20       correct?
21                 A.     Correct.
22                 Q.     And you got a higher R2 than you
23       had before you had introduced those two
24       Aroclors; correct?
25                 A.     Correct.

                              TSG Reporting - Worldwide   877-702-9580
                                              Exhibit 4                                  079
     Case 2:15-cv-00201-SMJ   ECF No. 487-4      filed 02/11/20     PageID.41149 Page 35 of 37


                                                                                      Page 292
 1                        Lisa A. Rodenburg, Ph.D.
 2                 Q.     Are you aware of any facility in
 3       the City of Spokane that used commercial
 4       Aroclor 1262 or 1268?
 5                 A.     No.
 6                 Q.     Are you -- oh, you've -- you did
 7       say in this educational webinar in 2017 that
 8       the other Aroclors that you had previously
 9       included in your analysis comprised 99 percent
10       of all U.S. production; correct?
11                 A.     Yes.
12                 Q.     And that the Aroclors -- the other
13       Aroclors were very minor, rarely used;
14       correct?
15                 A.     Correct.
16                 Q.     And, again, you have no
17       information as to whether 1262 and 1268 were
18       ever used in the Spokane Valley watershed;
19       correct?
20                 A.     Correct.
21                        MR. GOUTMAN:              That's all I have.
22               Thank you.
23                        MR. LAND:           All right.                 I've got a
24               quick redirect.
25                        MR. GOUTMAN:              I object.

                              TSG Reporting - Worldwide   877-702-9580
                                              Exhibit 4                                  080
     Case 2:15-cv-00201-SMJ   ECF No. 487-4      filed 02/11/20     PageID.41150 Page 36 of 37


                                                                                      Page 295
 1                   Lisa A. Rodenburg, Ph.D.
 2                        CERTIFICATE
 3       COMMONWEALTH OF PENNSYLVANIA    )
 4                            ) ss:
 5       COUNTY OF PHILADELPHIA          )
 6                I, Debra Sapio Lyons, a Registered
         Diplomat Reporter, a Certified Realtime Reporter,
 7       a Certified Realtime Captioner, an Approved
         Reporter of the United States District Court for
 8       the Eastern District of Pennsylvania, a Certified
         Court Reporter for the State of New Jersey; and
 9       Notary Public within and for the States of New
         Jersey, New York and the Commonwealth of
10       Pennsylvania do hereby certify:
11                That Lisa A. Rodenburg, Ph.D., the
         witness whose deposition is hereinbefore set
12       forth, was duly sworn by me and that such
         deposition is a true record of the testimony
13       given by such witness, to the best of my ability
         and thereafter reduced to typewriting under my
14       direction.
15                I further certify that I am not related
         to any of the parties to this action by blood or
16       marriage and that I am in no way interested in
         the outcome of the matter.
17
                  In witness whereof, I have hereunto set
18       my hand this 23rd day of December, 2019.
19
20
                                              _____________________
21                                            DEBRA SAPIO LYONS
                                              CRR, RDR, CRC, CCR, CPE
22
23
24
25

                              TSG Reporting - Worldwide   877-702-9580
                                              Exhibit 4                                  081
     Case 2:15-cv-00201-SMJ   ECF No. 487-4      filed 02/11/20     PageID.41151 Page 37 of 37


                                                                                      Page 296
 1                   Lisa A. Rodenburg, Ph.D.
 2                   * * *ERRATA SHEET* * *
 3       NAME OF CASE:
         City of Spokane, a municipal corporation located
 4       in the County of Spokane, State of Washington
             vs.
 5       Monsanto Company, et al.
 6       NAME OF WITNESS:
         Lisa A. Rodenburg, Ph.D.
 7
         Reason    codes:
 8            1.   To clarify the record.
              2.   To conform to the facts.
 9            3.   To correct transcription errors.
10       Page           Line      Reason
         From                         to
11
         Page             Line              Reason
12       From                                   to
13       Page             Line              Reason
         From                                   to
14
         Page             Line              Reason
15       From                                   to
16       Page             Line              Reason
         From                                   to
17
         Page             Line              Reason
18       From                                   to
19       Page             Line              Reason
         From                                   to
20
         Page             Line              Reason
21       From                                   to
22       Page             Line              Reason
         From                                   to
23
         Subscribed and sworn to before me
24       this _____ day of _________ , 2019.
25                                 ________
                              TSG Reporting - Worldwide   877-702-9580
                                              Exhibit 4                                  082
